internal_revenue_service number release date index number ----------------------------------------------------- ------------------------------- --------------------------- ------------------ --------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------ id no ------------- telephone number --------------------- refer reply to cc psi b02 plr-156704-06 date date legend x ------------------------------- --------------------------------- y ---------------------------------- m ---------------------------------------------- n --------------------------------------------- o ------------------------------------------- p ------------------ q ---------------------------------- r --------------------------------------- s ----------------------------------------- t ------------------------------------------ u ---------------------- v ------------------------------------------- w ------------------- a --------- state ------------- dear -------------- this responds to your letter dated date submitted on behalf of x requesting a ruling concerning the qualifying_income exception to the publicly_traded_partnership rules of sec_7704 of the internal_revenue_code plr-156704-06 facts x is a limited_partnership organized under the laws of state x is a publicly_traded_partnership within the meaning of sec_7704 x is principally engaged in the transportation storage and distribution of refined petroleum products x operates a number of pipeline systems and terminals owned by third parties unrelated to x x directly and through its operating subsidiaries m and n serves as the operator of third- party owned pipeline systems o p q r and s and terminals t and u specifically x serves as the contract operator of o p and q pipelines owned by y pursuant to the terms of the operating_agreement between x and y x is responsible for all transportation of petroleum products through o p and q in this regard x performs all functions associated with movement of the product including reviewing shipment orders and scheduling shipments taking delivery from customers at various inter- connect points monitoring system capacity and verifying that shipment orders do not exceed capacity performing the tasks necessary to physically move product through the pipeline metering the quantities of petroleum products and off-loading the product for receipt by customers in addition x is responsible for staffing the operations of o p and q and employing all personnel who physically control pipeline operations x is responsible for conducting routine maintenance identifying and purchasing all supplies necessary to operate o p and q x administers all rights-of-way easements leases licenses and other_property rights and interests acquired in connection with o p and q x is also responsible for movement and stock accounting_records billing accounting financial reporting and treasury functions for o p and q x also serves as the contract operator of r a pipeline also owned by y pursuant to the terms of the operating_agreement between x and y x is responsible for all transportation of a through r in this regard x performs the functions associated with the movement of the product including reviewing shipment orders taking delivery from several refineries monitoring system capacity and verifying that shipment orders do not exceed such capacity performing the tasks necessary to physically move product through the pipeline metering the quantities of petroleum products and off-loading the product for receipt at several refineries in addition x is responsible for staffing the operations of r and employing all personnel who physically control pipeline operations however scheduling of r is handled by an employee of y x is responsible for conducting routine maintenance identifying and purchasing all supplies necessary to operate the pipeline and taking any necessary actions to keep r operating in compliance with various legal requirements x administers all rights-of-way easements leases licenses and other_property rights and interests acquired in connection with r x is also responsible for movement and stock accounting_records billing accounting financial reporting and treasury functions for r x through its operating subsidiaries m and n currently acts as the operator of s which consists of a number of different pipelines owned by several unrelated parties plr-156704-06 pursuant to the terms of the relevant operating agreements between m and v a third party unrelated to x and between n and w another third party unrelated to x m and n operate maintain and repair the pipelines comprising s m and n perform the functions directly associated with the movement of product through s including performing the tasks necessary to physically move product through s coordinating pipeline operations and fuel shipments communicating product movement through s generating reports regarding the operations of s developing schedules for the delivery of product and coordinating product delivery in addition m and n are responsible for staffing s and employing the personnel who physically control pipeline operations m and n are also responsible for conducting routine maintenance and providing and maintaining records regarding the operation of the pipelines as required_by_law x through its operating subsidiary n currently serves as the contract operator of the terminals t and u t and u consist of above-ground storage tanks and related facilities owned by n and leased to w and above-ground storage tanks and related facilities owned by w pursuant to the terms of the operating_agreement n operates maintains repairs and inspects t in this regard n accepts petroleum products into t stores those products delivers those products in accordance with instructions provided by w measures the quantity and quality of product in and out of t and maintains the integrity of product stored in t in addition n is responsible for staffing t and employing personnel who physically control it w does maintain one representative on site who monitors operations on behalf of w n is responsible for conducting routine maintenance of t at u refined petroleum products are off-loaded both through t and by truck petroleum products that are off-loaded by truck at u are delivered to customers in other areas w arranges for the truckload sales of refined petroleum_product stored in u delivered to customers in other areas but n performs services relating to loading the trucks at u and charges the trucking companies a per gallon throughput charge for handling the refined petroleum products in exchange for its services under each of the operating agreements described above x receives fixed operating fees and reimbursement of certain expenses and other_amounts in addition as stated above x receives a throughput charge on refined petroleum products loaded unto trucks at u x has requested a ruling that its income derived from operating pipeline systems o p q r and s and from operating terminals t and u constitute qualifying_income under sec_7704 law and analysis sec_7704 provides that a publicly_traded_partnership shall be treated as a corporation sec_7704 provides that the term publicly_traded_partnership means plr-156704-06 any partnership if interests in that partnership are traded on an established_securities_market or interests in that partnership are readily_tradable on a secondary market or substantial equivalent thereof sec_7704 provides that sec_7701 shall not apply to any publicly_traded_partnership for any taxable_year if such partnership met the gross_income requirements of sec_7704 for such taxable_year and each preceding_taxable_year beginning after date during which the partnership or any predecessor was in existence sec_7704 explains that a partnership meets the gross_income requirements of sec_7704 for any taxable_year if percent or more of the gross_income of such partnership for such taxable_year is qualifying_income sec_7704 provides that the term qualifying_income means income or gains derived from the exploration development mining or production processing refining transportation including pipelines transporting gas oil or products thereof or the marketing of any mineral_or_natural_resource including fertilizer geothermal_energy or timber conclusion based solely on the facts submitted and representations made we conclude that the income derived by x from operating the pipeline systems o p q r and s and from operating terminals t and u is qualifying_income within the meaning of sec_7704 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter in particular no opinion is expressed as to whether x meets the percent gross_income requirement of sec_7704 in any taxable_year for which this ruling may apply this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent temporary or final regulations pertaining to one or more of the issues addressed in this ruling have not yet been adopted therefore this ruling will be modified or revoked by the adoption of temporary or final regulations to the extent the regulations are inconsistent with any conclusion in the letter_ruling see section dollar_figure of revproc_2007_1 2007_1_irb_1 however when the criteria in section dollar_figure of revproc_2007_1 2007_1_irb_1 are satisfied a ruling is not revoked or modified retroactively except in rare or unusual circumstances plr-156704-06 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely j thomas hines branch chief branch passthroughs special industries enclosures cc copy of this letter copy for sec_6110 purposes
